Citation Nr: 0013465	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied the 
veteran's claim for service connection for pain in the legs 
and knees on the basis that the claim was not well grounded.  
In addition, the RO notified the veteran that he should 
submit additional evidence supporting his claim for service 
connection.

In an October 1995 statement, the veteran requested 
reconsideration of his claim of entitlement to service 
connection for a left knee problem, which the Board construes 
as notice of disagreement with the October 1995 rating 
decision.  He also submitted additional information.  The RO 
considered the additional information and issued a rating 
decision in March 1998, which denied service connection for a 
left knee condition.  The veteran expressed disagreement with 
that decision.  Subsequently, his appeal has been 
procedurally developed and certified to the Board. 

The veteran provided testimony before the undersigned Member 
of the Board via a video conference with the RO in April 
2000, a transcript of which has been associated with the 
claims file.


FINDING OF FACT

The claim of entitlement to service connection for a left 
knee disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.




CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As a preliminary matter, the Board notes that VA has been 
unable to obtain the veteran's service medical records, which 
are presumed lost in the 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  A search of 
the morning reports of the veteran's Unit found no record of 
his claimed illness or injury.  There is no indication of the 
existence of any other alternative service records.

The report of medical examination at separation in October 
1955 is contained in the claims folder.  It shows no 
abnormalities of the veteran's lower extremities on clinical 
evaluation.

In his March 1995 Application for Compensation or Pension, 
the veteran contended that he injured his left knee while in 
service in 1953.  In support of his claim, he proffered the 
written statement of his spouse; who, in an August 1995 
statement, stated that the veteran had pain in his legs and 
knees since they were married shortly after his return from 
overseas.  She stated further that she witnessed the two 
operations the veteran had on his legs since his discharge 
from the Army.

The veteran alleged treatment for his left leg at Memorial 
Hospital Southwest from 1964 to 1967.  After an extensive 
search, Memorial Hospital Southwest informed the VARO that it 
found no record of the veteran being treated at that facility 
during that period of time.

In an October 1995 rating decision, the RO denied the 
veteran's claim for service connection for pain in the legs 
and knees as not well grounded.  The veteran filed a notice 
of disagreement.  He asserted that he went on sick call for 
his left knee problem several times during basic training in 
1953.  He further asserted that he had trouble with his left 
knee while going through combat engineering training.  He 
stated that the problem was treated in-service during 1954.  
He further stated that while stationed in Korea he was 
transferred from combat engineering work to transportation 
due to the problem he was having with his left knee.

In a May 1995 VA Medical Center (MC) report it was noted that 
the veteran wanted to see an orthopedist about a chronic knee 
problem.  Medication refill and knee problem was indicated as 
the diagnosis.

The veteran was hospitalized from April 30, 1996 to May 2, 
1996 for a left knee arthroscopy.  His postoperative 
diagnoses were degenerative arthritis and left medial 
meniscus tear.  In a November 1996 general orthopedic medical 
record it was noted that the left knee had limited extension.

The RO issued a rating decision in March 1998 denying the 
veteran's claim for service connection for a left knee 
condition as not well grounded.  The veteran filed a notice 
of disagreement.  A statement of the case was issued in 
August 1998.  The veteran filed a timely substantive appeal 
to the Board in August 1998 and requested a video conference 
hearing.

In addition, to support his claim, the veteran proffered the 
written statements of his two sisters.  The veteran's sister, 
Mrs. M. D. J. in an October 1998 statement, stated that when 
the veteran went into the United States Army he was healthy 
with nothing wrong with his knees.  When he came home he 
complained about his left knee.  She stated that he told her 
that he was treated for his left knee disorder while in 
service.  His sister, T. S. in a September 1998 statement 
stated that when the veteran went into the Army there was 
nothing wrong with his legs.  She further stated that after 
he was in the service for a while, he began complaining about 
his left leg.

The veteran's left knee was examined at VAMC in May 1998.  He 
reported having pain in the left knee with every step.  The 
physician noted the presence of left hemiparesis and flexion 
contracture involving the left knee joint.  He also detected 
left pedal pulses.  He interpreted the roentgenograms of the 
left knee joint as showing evidence of osteoarthrosis.  In 
August 1998 the physician recommended a total left knee 
arthroplasty.  Laboratory findings in May 1999 revealed 
degenerative joint disease of the left knee.

At his video conference hearing in April 2000, the veteran 
testified that during basic training he was told to get down 
on his knees and crawl through some wire and when he fell on 
his knees, he hit something hard.  The next day his knee was 
swollen.  He went to sick call and was given ice packs and PC 
pills and was told to stay off for three days.  Hearing 
Transcript (Tr.), p. 3.  He stated that while in Korea he 
went to sick bay several times for his knee and was given 
medication and an ice pack.  Tr., pp. 4-5.  He further stated 
that at the time of his discharge examination, he told the 
sergeant that he was having trouble with his knees and was 
told that when he is at his home destination he should go to 
VA.  Tr., pp. 5-6.  He stated that after discharge he went to 
the Houston VAMC and the doctors told him that they would 
call him when they needed him.  Tr., p. 6.  He stated that he 
was contacted but he could not keep the appointment and did 
not go back until 1984.  Tr., p. 9.  

He stated that he received no treatment for his knee between 
1956 and 1984, other than the surgery in 1964.  Tr., pp. 13, 
14.  The veteran reported that in 1964 he was injured on the 
job.  A board hit his leg while he was building a toy rack.  
Tests were taken which showed that his cartilage was bruised.  
Tr., p. 6, 9.  He further reported that x-rays were taken and 
it was discovered that he had a fractured kneecap.  He stated 
that he was told that it did not happen in the accident he 
had with the company.  He was told that the fracture was at 
least 10 years old at time surgery was performed in 1964.  
Tr., p. 7.  He stated that he received treatment for his knee 
when he retired in 1995. Tr., p. 14.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Since the VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions, and to consider carefully the 
benefit-of the-doubt rule.  Pruitt v. Derwinski, 2 Vet. 
App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The evidence of record reflects that the RO 
attempted to obtain service medical records pertaining to the 
veteran through the NPRC and received verification that no 
medical records were on file at NPRC.  The evidence also 
reflects, and the Board is satisfied, that the RO has 
attempted to locate additional pertinent evidence regarding 
the veteran's military service.  The analysis set forth 
below, therefore, was undertaken pursuant to the duties and 
obligations set forth in Pruitt, Id. and O'Hare, Id.

As stated earlier, Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois, supra; Grottveit, 
supra.  Because the veteran has failed to meet this burden, 
the Board finds that his claim of entitlement to service 
connection for a left leg disorder must be denied as not well 
grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim; that is, a claim which 
is plausible.  If he has not presented a well-grounded, his 
appeal must fail, and there is no duty to assist him further 
in the development of his claim as any such additional 
development would be futile.  Murphy, supra. 

In this case, competent medical evidence fails to establish 
that the veteran had a left knee injury during service.  His 
discharge examination is negative for a left knee disorder.

Post-service medical records show the veteran was treated on 
several occasions, beginning in 1995, for knee problems.  In 
1996 he had a left knee arthroscopy and was diagnosed with 
degenerative arthritis and left medial meniscus tear.  
However, the veteran has submitted no competent medical 
evidence that establishes a link between his claimed current 
left knee disorder and service.  See Caluza, supra.  Since 
there is no medical nexus between the claimed left knee 
disorder and service by competent medical authority, the 
veteran's claim for entitlement to service connection for a 
left knee disorder is not well grounded.

In addition, the only evidence which the veteran has 
submitted which supports a finding of a nexus for his claimed 
pathology to service is his own assertions and those of his 
spouse and sisters.  Lay persons, however, cannot provide 
evidence of such a nexus, inasmuch as "lay persons are not 
competent to offer medical opinions."  Grottveit, supra; see 
also Meyer v. Brown, 9 Vet. App. 425 (1996); Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc); Grivois, supra; 
Espiritu, supra.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's left knee disability is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Moreover, the veteran asserted that in 1964 x-rays revealed 
that his kneecap had been fractured.  He reported that he was 
told that the fracture occurred 10 years earlier.  However, 
he has proffered no competent medical evidence that the 
alleged fractured kneecap is linked to an in-service 
incurrence.  Although evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well-grounded, the exception to this 
principle is where the evidentiary assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

This exception applies to the lay assertions by the veteran 
who contends that there is an etiological link between 
current symptoms of his left knee disorder and service.  Even 
though, in this instance, the benefit-of-the-doubt rule is 
more carefully considered due to the absence of the veteran's 
service medical records, the veteran is still required to 
submit sufficient evidence of a causal nexus between the in-
service incurrence and his left leg disorder.  In the absence 
of any objective medical evidence of a nexus to service, the 
claim for service connection for a left knee disorder is not 
plausible, and must be denied as not well grounded.

Furthermore, the veteran has not shown that a chronic left 
knee disorder was present during service.  He stated that he 
fell and injured his knee and was treated during service.  He 
further stated that he received no treatment for symptoms of 
his left knee disorder from the time of his discharge to 
1984.  When chronicity is not shown in service, if there is a 
showing of continuity of symptomatology since service and 
medical evidence of a nexus between the current disability 
and the reported symptoms, a claim will be found to be well 
grounded.  See 38 C.F.R. § 3.303(b) and Savage, supra.  




Here, the record does not reflect that the veteran has 
asserted a continuity of symptomatology from service to the 
present time.  Moreover, the absence of any medical records 
of a diagnosis or treatment for symptoms of a left knee 
disorder for years after service is evidence highly probative 
against the claim.  See Savage, supra, see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Such evidence annuls 
any consideration of service connection based on continuity 
of symptomatology.  See Savage, supra.

As there are no grounds upon which to grant the benefit 
sought on appeal, the claim for service connection for a left 
knee disorder must be denied.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) 
(1999).  

As the veteran's claim for service connection for a left knee 
disorder is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested or obtained that 
would well ground his claim.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a left knee disorder, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

